Patterson, J.:
The plaintiff, while attempting to cross from the west to the east side of Sixth avenue, at or near the southerly crosswalk of Forty-first street, in the borough of Manhattan in the city of New York, was struck and seriously injured by an electric car operated by the defendant’s servants, on the westerly track of the defendant’s road on that avenue. He was walking forward, reached the westerly rail of the track, but was not able to turn or retrace his steps in time to avoid contact with the car. There was evidence to show that the car was proceeding at a very rapid rate of speed and that the motorman did not sound the gong or give warning as he approached the crosswalk. The plaintiff testified that when he left the sidewalk at the curb he looked up and down; that there was a truck on the westerly track above Forty-first street; that he could see through this truck, which was an open one, and there was no car behind it; that the truck turned into Forty-first street to the west, just as he the plaintiff, was near the track, and the car rushed upon' him. *258That there was a truck upon the track is conceded, and that it turned out from Sixth avenue into Forty-first street, going west, is also conceded, hut it would seem from the situation that the truck on the track concealed from the motorman the presence of the plaintiff upon the street.
Some members of the court, upon the whole evidence, are of the opinion that negligence of the motorman was not satisfactorily proven, but be that as it may, this judgment must be reversed for a very serious error of the court in refusing to give the jury an instruction which the defendant was entitled to have charged. "While the plaintiff himself testified to facts which might exonerate him from the imputation of contributory negligence, there were two witnesses whose accounts of his action at the time the accident occurred, if accepted by the jury, would have shown that the plaintiff was negligent or failed to observe due and proper care under the circumstances. One of those witnesses swore that as the plaintiff was approaching the track he was looking straight ahead, and another swore that when he first saw the plaintiff the latter was four or five feet from the westerly rail of the westerly track, with his head slightly bowed, and the attention of this witness was particularly directed to him by the fact that the plaintiff seemed to be either unconscious or heedless of his surroundings or where he was going •or what he was approaching, and that he continued to walk east from the west until the collision with the car, and that there was no change in his attitude with respect to his head or the way he was looking. With that evidence in the case,-the defendant requested the court to charge the jury that “if the plaintiff failed to look for an approaching car and was struck by one as soon as he put one foot upon its track, he was guilty of contributory negligence and the verdict must be for defendant.” The court refused to charge that, but modified it in the following words: “ Of course, if the plaintiff was reckless, failed to look up and down, heedless of the consequences, and this car was in sight and he put his foot upon the track, clearly he was guilty of negligence, and the defendant is entitled to your verdict, if you believe that to be the facts established in the case.”
This modification of the request was erroneous. The defendant was entitled to. have it charged as requested. Recklessness and *259heedlessness are not controlling elements. Negligence, not necessarily so gross as to be recklessness, and disregard of consequences-was the proper test, and the instruction to the jury failed to present the question accurately and fairly. A witness had testified that the action of the plaintiff was such as to indicate that he was unconscious of his situation as well as heedless, and that unconsciousness, of his surroundings at the time must have been the result of inattention, but does not necessarily imply recklessness of consequences or indifference.
It is suggested, however, that the defendant cannot avail itself of this error because of the insufficiency of the exception taken to the refusal of the court to charge. A great many requests to charge were presented by both sides and they were ruled upon separately. At the conclusion of a colloquy between the court and counsel with reference to the charge and the requests to charge of both sides, counsel for the defendant addressed the court with respect to exceptions, and the court said, “ You may take them after the jury-have retired; either side may do that.” Whereupon the jury-retired. Then the defendant’s counsel said, “ Your Honor will allow me an exception in due form to each request which is refused and to each request which was modified,” to which the court responded, “ Yes.”
An exception so very general, if simply taken and entered upon the record without the acquiescence of the court, might be unavailing. Where the court refused to charge defendant’s requests, except as charged, and the defendant’s counsel took an exception to-the refusal to charge as to each and every one of said requests, the exception was held to be of no avail (Newall v. Bartlett, 114 N. Y. 399, 405); so, in Read v. Nichols (118 id. 224, 231), a statement made by counsel at the close of the charge that he excepted to the refusal to charge as requested in so far as the court did refuse, and to each of the refusals to charge as requested, was held to be too-general to raise any question of law on appeal. And to the same effect is Huerzeler v. C. C. T. R. R. Co. (139 N. Y. 493). In Smedis v. Brooklyn & Rockaway Beach R. R. Co. (88 N. Y. 14), at the close of the evidence, numerous requests to charge were presented by the defendant’s counsel, most of which were charged, and the court declined to charge “ except as already charged,” and to *260that refusal as to each of the requests the counsel excepted. It was held that if the court erred in refusing to charge one or more of the propositions requested, there is no sufficient exception to such refusal. It should have been specific and to have pointed out each particular request to which it was intended to apply. But the rule deducible from those eases cannot be invoked here to deprive the defendant of its right to insist upon the error pointed out in the refusal to give the specific instruction, above referred to, to the jury. The principal office of an exception to a charge or to the refusal of the court to charge is to point out an error, if one exists; so that an opportunity may be afforded to rectify it. Here there is not a mere perfunctory declaration of counsel that he takes a general exception, but by a special application leave was asked to take an exception in a certain form, and it being entirely satisfactory to the court that it should be taken in that form, permission so to do was given. Thereby the trial judge indicated his willingness to have his rulings reviewed on such a general exception, and signified his purpose of making no change or alteration in those rulings, and indicated that he would abide by them.
The judgment and order appealed from should be reversed and a new trial ordered, with costs to appellant to abide the event.
Hatch and Laughlin, JJ., concurred.